Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are replete with indefinite language too numerous to mention specifically, and should be revised carefully.  For example only, the phrases “said portion of …” in claims 1, 21, and 24, “the portion of …” in claims 2 and 4 lack proper antecedent basis.  The phrases “said portion” in claim 1, and “the portion” in claims 2 and 4, “the pouch” and “said pouch” in claim 9, “said channel” and “the channel’s” in claim 17 are inconsistent.  Please change to make these phrases are consistent.  The phrases “the three sides” in claim 2, “the narrow portion” and “the channel” in claim 16, “said channel” and “the channel’s” in claim 17, “said channel portion” in claims 18-20, “the two portions” in claim 22, “said phase” in claim 24 lack proper antecedent basis.  In claim 11, “Disposable deformable capsule” should be changed to --Pair of capsules--.  In claim 24, the phrase “by a communication channel … to another capsule in which a pouch 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pocknell (4,791,149).  Pocknell discloses a can/capsule (40) comprising only one of the two phases comprising a pouch (42) containing the phase and included in the capsule which is intended to be connected comprising at least one portion of narrow cross-section (36) relative to the pouch, and part of the at least one portion of narrow cross-section of the communication channel comprising a right-angle bend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, and 13-24 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Pocknell (4,791,149) or, in the alternative, under 35 U.S.C. 103 as obvious over Pocknell in view of The French Publication No. 2 894 942 to Stemmer et al. (hereinafter Stemmer; see The Patent Translate attached) and/or Iaia et al. (5,318,203; hereinafter Iaia).  
As to claim 1, Pocknell discloses a package comprising a pair of cans/capsules (40) assembled together and respectively comprising two different phrases to be mixed in order to obtain a 
As to claim 2, Stemmer appears to teaches the communication channel comprises the three sides of a rectangle (10, 10, 20).

As to claims 9-11, see Fig. 2 of Stemmer or Fig.s 4-5 of Iaia.
As to claim 13, see Fig.s 5-6 of Stemmer.
As to claims 16 and 18, to the extent that the pair of capsules of Pocknell as modified further fails to show the narrow cross-section of the communication channel has a cross-section smaller than 10 mm² or a cross-section of between 0.5 and 3 mm² as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of capsules of Pocknell as modified so the pair of capsules are constructed with the narrow cross-section of the communication channel has a cross-section smaller than 10 mm² or a cross-section of between 0.5 and 3 mm² as claimed because the selection of the specific dimensions for the narrow cross-section of the communication channel such as the dimensions of the narrow cross-section of the communication channel as disclosed by Pocknell or Stemmer would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase the flow while dispensing the products.
As to claims 19-20, Pocknell discloses the communication channel comprises a size or diameter which is at most 20% (at least 2%) of the size or diameter of the pouch.
As to claim 21, Pocknell further discloses the communication channel comprises at least two portions (36, 38) parallel to each other and a connection (the 90º bends to the mixer nozzle 46) between these two portions.
As to claims 22-23, Pocknell further discloses the general shape of the connection is substantially perpendicular to the at least two portions.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 1 above, and further in view of De Laforcade (6,655,524).  The pair of capsules of Pocknell as modified further fails to show the at least one portion of narrow cross-section of the communication channel comprises a male connector part and a female connector part which are respectively part of the two capsules and which fit one inside the other as claimed.  De Laforcade teaches an assembly (100) comprising a first container (1, 8) having a female connector part (19, 20) and a second container having a male connector part (53, 55), the male connector part is fitted inside the female connector part to form the assembly.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of De Laforcade to modify the pair of capsules of Pocknell as modified so the pair of capsules are constructed with the at least one portion of narrow cross-section of the communication channel comprises a male connector part and a female connector part which are respectively part of the two capsules and which fit one inside the other for better securing the capsules together.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 11 above, and further in view of The Official Notice and Isono et al. (5,509,898; hereinafter Isono).  The pair of capsules of Pocknell as modified comprises a thermoformed shell and a film as taught by Stemmer and/or Iaia.  However, the pair of capsules of Pocknell as modified further fails to show the thermoformed shell comprises multilayer with .

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736